Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 1 of 20 PageID# 2593



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division

 GAVIN GRIMM,

      Plaintiff,

 v.                                                   Case No. 4:15-cv-54

 GLOUCESTER COUNTY SCHOOL
 BOARD,

      Defendant.

                         GLOUCESTER COUNTY SCHOOL BOARD'S
                              RULE 26(a)(2) DISCLOSURE

           NOW COMES the Defendant Gloucester County School Board ("School Board"), by

 counsel, and hereby discloses the following expert in accordance with Rule 26(a)(2) of the

  Federal Rules of Civil Procedure.

           The School Board submits this disclosure without conceding that expert testimony is

  appropriate or needed with regard to the claims against the School Board, and without prejudice

  to or waiving the School Board's right to summary judgment and/or a judgment as a matter of

  law at the conclusion of plaintiffs evidence.

           The following information is offered only as a summary of the respective expert's

  opinions and the grounds underlying those opinions. The School Board reserves the right to

  supplement, modify and/or change this expert disclosure as the expert continues to review this

  matter on behalf of the School Board and as additional discovery is conducted. The expert

  opinion is based on the expert's training, education and experience, as well as his review of the

  documents and other relevant materials noted in the reports. All opinions expressed will be

  offered to a reasonable degree of certainty in the witness' field of expertise unless stated


                                                                                       D
                                                  I
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 2 of 20 PageID# 2594



 otherwise. The expert witness may render additional opi nions or expound on the opinions listed

  in the reports at his depositions. The repo1i and opinion testimony of the expe1i is incorporated

  in this Disclosure by reference.

                                     Quentin L. Van Meter, M.D.
                                     1800 Howell Mill Road NW
                                              Suite 475
                                         Atlanta, GA 30318

         The School Board reserves the right to call as a witness, Dr. Quentin L. Van Meter, an

  expe1i in the field of pediatric endocrinology.        Dr. Van Meter's expert repmi and CV are

  attached to this Disclosure and incorporated by reference as if fully set forth herein. (Exhibit 1).




                                                          GLOUCESTER COUNTY SCHOOL
                                                          BOARD

                                                          By Counsel




  Davi P. C      an (VSB No. 26341 )
  Jeremy D. Capps (VSB No. 43909)
  Attorneys for Gloucester County School Board
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  jcapps@hccw.com




                                                     2
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 3 of 20 PageID# 2595



                                       CERTIFICATE

         I hereby certify that a true copy of the foregoing was emailed and mailed this 26th day of
  February, 2019 to:

                Joshua A. Block, Esq.
                NYSB 4370573
                American Civil Liberties Union
                125 Broad Street
                18th Floor
                New York, NY 10004
                212-549-2627 - Phone
                212-549-2593 - DD
                212-549-2650 - Fax
                jblock@aclu.org

                Leslie Cooper, Esq.
                NYSB 2759835
                American Civil Liberties Union Foundation
                125 Broad Street
                18th Floor
                New York, NY 10004
                212-549-2500 - Phone
                212-549-2584 - DD
                212-549-2650 - Fax
                lcooper@aclu.org

                Shayna Medley-Warsoff, Esq.
                American Civil Liberties Union Foundation
                125 Broad Street
                18th Floor
                New York, NY 10004
                212-549-2500 - Phone
                212-549-2584 - DD
                212-549-2650-Fax
                smedley@aclu.org

                Clare P. Wuerker, Esq.
                VSB No. 79236
                United States Attorney's Office
                101 West Main Street
                Suite 8000
                Norfolk, VA 23510
                757-441-6361 - Phone
                757-441-6689 - Fax
                Clare. Wuerker@usdoj.gov



                                                  3
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 4 of 20 PageID# 2596




             Victoria Lill, Esq.
             DCBN1008599
             United States Department of Justice
             950 Pennsylvania Ave., N.W.
             Educational Opportunities Section, PHB
             Washington, DC 20530
             202-514-4092 - Phone
             202-307-6083 - DD
             202-514-8337 - Fax
             victoria.lill@usdoj.gov

             Eden B. Heilman, Esq.
             LSBA No. 30551
             ACLU
             701 E. Franklin Street
             Suite 1412
             Richmond, VA 23219
             804-523-2152 - Phone
             804-649-2733 - Fax
             eheilman@acluva.org

             Nicole Tortoriello, Esq.
             VSB No. 91129
             ACLU
             701 E. Franklin Street
             Suite 141 2
             Richmond, VA 232 19
             804-726-6013 - DD
             804-649-2733 - Fax
             ntortoriello@acluva.org




                                            4
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 5 of 20 PageID# 2597




                        .,,   '




         :\1k1111n. Ci.::f~~gir      3.UJ l ;~
         (1'.l8~·J~   l ·21 \-J)                                       26 Febrnary, 2019
        w·r,11r   f'1:diatr1,:u1Go   ~O'\\




 1, I have been ret<1lned by i:ounsel for the Gloucester County School Bo;ml as an expert in connection
 with the ab·~ve-captioned litigation. I have actual knowledge of th·El matters stated In this report. My
 professional back~iround, experience, and publications are detailed in my currlculum vitae, which is
 attached as Exhibit A.

 2, I received rny B.A. in Science at the College ·~f William and Mary, and my M.D. from the rvNJdical
 College of Virisinia, Virginia Commonwealth University.

 3. I am currnntly a pediatric endocrinologist In private practice in Mlant:1 Georgia. I am the President of
 Van Meter P~!diatrlc Endocrinology, P.C:. I am on the clinical faculti;is of Emory University .Sch~,ol of
 Medicine and Mon:1house College of Medicine,. in the role of adjun•;t Associate Profossor of Pediatrics.

 4. I am board certil'ied In Pediatrics and Pediatric Endocrinology, I have been licensed to pra,::tice
 medicine in G1!orgia since 1991. I h;;ive been previously licensed to practic(\ rnediclne in C-i.illfornia,
 Louisiana, and Maryland.

  5. I did my PE1diatrlc Endocdne fellowship at Johns Hopkins Hospit:~I fror~n :1978-1980. The faclllt'(
 present at that tlm1:1 had carried on the tradition of excellence established by Lawson Wilkins, M.D.
 Because of thE! reputation of the endocrine program as a center for exceptional care for children with
 disorders of s1;xual differentiation, I had well-above average exposure to such patients. As a Pediatric
 Fellow, I was also e:<posed to adults with Gendtir Identity Disorder, t•hen called Trans-Sexuality, and
 received training from John Money, Ph.D., in his Psycho hormonal Divis/cm.

  6. I have malntain•'d a continued interest in gender discordance since      mv fellowship years and hav1i
 read extensiVE!IV thf.! literature in scientific pe,er·reviewed Journals and haVE! attended nationzil and
 International pediatric endocrine conferences where this subject Is present1!d and discussed. I am also
 familiar with the wide army of commentary on the subJ•ict.

   7. My professl•onal rnember:,hlps include The Pediatric Endocrine S<>ciety, the Endocrine :Society, the
  American Asscrdatlc n of Clinical Endocrinolot~ists where I held a po~;ition cm the Pediatric Scientif:c
  Committee until it was disbanded one year ago, the American Diab1;,tes Association, and I arn a follow of
  the American College of Pediatricians, currently serving on the Board of D/r,E!Ct:ors as President I am on
  the Advisory llc1ard <)f Camp l<udzu, a non-profit organization which provides diabetes camp e1cperience
  in Georgia.

  8. IVly opinions expmssed in this report are based upon my education, trainfng, and E1xperieno1i· iri the
  subject matters dlsC1Jssed. The materials that I have relied upon are the same types of materials that


                                                                                                 EXHIBIT
                                                                                                  1
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 6 of 20 PageID# 2598



 other expents in my 'fie/cl rely upon when forming opir1lons. Speci'fic sou roes upon which / rely in this
 report are footncited.

  9. Over my c:aree•', I ha~·e served as an expert witness in medical malpractice cases for both plaintiff and
 defense. I have testified at Georgia State L(!gislative Committee hearings. In the past six yecirs,, have
 testified by cfoposition in Harlen Schneider v. J. Enrique Lujan, M.D.et al., in the circuit court of the first
 judicial circuit of Okaloosa County, FL, Civil Division, on 7 Feb 2014; and! in the case of plaintiff ~:irnora
 Gilmer, reprnsent•od by attorneys at the Birmingham, AL, firm of Pittman Dutton on 22 May :W:l4.

 10. I provided an expert declaration in the case of Carcano v Mccorey and US vs North C;irolina on 12
 August 2016. I t1,stified in Springfield. lllino;s as a plaintiff's expert witn1,s:; in the case of Cooley v. Paul
 for the firm of Kano:;ki Bresney, 3 Nov 201'1'. I testified in court in Hamilton County Ohio in February
 2018 in regard to .·essica Siefert, a transgender teen wno had been renwv·ec! from the custody of her
 biologic parents. I testified via skype in Alberta Province, Canada on 14 June 2018 in regarcl to tho
 matter of parents suing the school systems there for withholding information about transgender-
 promoting pr~>grarns in the public schools from the parents. My pub/ica1tions lnclucle a textbook
 chapter, casE! stud'es, and articles generated by clinical research studies. I serve on the speal1er's burem1
 of major pharmaceutical companies.

 11. I am being compemated at an hourly rate for actual time devoted, at the rate of $350 per hour. My
 compensation does not depend on the outcome of th/s, litigation, the opinions I express, or the
 testimony I pmvide.

                                        Sexual Differentiation in the Fetus

 12. From the   mom·~nt    of conception, a fetus is determined to be either a male (XY), femaile ()(X), or in
  rare cases, to have a combination of sex-determining chromosomE!S, many of which are not ·~:ompatible·
  with life, and ~;om<! of which are the cause of identifiab1e clinical syr1drornE!S. The presenc10 o·f ;3 Y
  chromosome ·n the developing fetus directs the developing gonadal tissue to develop as a tE!Sticle. The
  absence of a 1Func:tiana/ Y chromosome allows the gonadal tissue rn develop as an ovary. Under the
  influence of thE! mother's placental hormones, the testicle will produce testosterom! which directs the
  genital tissue w form a penis and a scwtum. Simultaneously, the t1,!sticle produces <1nU·MOll10H'ian
  Hormone (AMH) which regrissses development of the tissue that would otherwise devel1:ip into the
  uterus, fallopi:Jn tubes, and upper third of the vagina.

   13. This combination of actions in early fetal development is responsiblE! for what we subsequently see
  on fetal sonogrnms, <1nd what we observe at birth as male or female genit<dia. It is only when th(~ genital
  structures are ambiguous in appearance that sex assignment is withheld until' a thorough expert team
  evaluation ha:s occurred.

  14. For reasons most often occurring as random events, there are malfunctions of the normal
  differentiation. Th~!se aberrations of normal development are responsible! for what we c/<1ssit'1 a~:
  Disorders of SE!XUal Differentiation (DSD) and they represent a very small fraction of the hum11n
                                                                                      1
  population. The incidence of such circumstances occurs in 1:4500 to 1:5500 births



  1 Lee PA et al, C;!obal Disorders of Sex Development Update since 2006: PercE!ptions, Appmach and
  Care, 2016 Horrn Re·s f'aediatr
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 7 of 20 PageID# 2599




 J.5. Sex is binary, male or female, and is determined by chromosomal corriplement and corn,sponcling
 reproduc.t:ive role. The exceedingly rare DSDs are all medically iderrtifiabJio, de!viations from ·:he human
 binany sexual norm. The 2006 consensus statement of the lntersex Society of North America and the
                                                                           2
 2015 revision of the Statement does not endorse 050 as a third se)(,

 Hi. DSD c'utcomes range from appearance of female external genitalia in an XY male (complete
 androger insensitivity syndrome) to appearance of male external genitalia in an )(X female (severe
 congenlt11I adrenal hyperplasia I·. As one would expect, there are variation!; of the dl!gree of hormonal I'!
 driven ch.mg'''S that Cl'l!ate ambiguous g.enital development that pn•vent assigning of a specific
 c:l<issific.ation as either male or female at birth ..

 17. DSD patients are not "transgender"; they have an objective, physical, medically verifiabl1~.
 physiologic condition. Transgender people generally do not have intersex conditions or any l)ther
 verifiable physical anomaly. People who identify as "feeling like the oppoi;ite sex" or "some·11here in
 between" dJ not comprise a third sex. They remain biological men or biological women.

 113. "Gender" is a term that refors to the psychological and wltural 1;haracteristics associated with
 biological SE!~:. It is a psychological concept and sociological term, not a biological one. The t1!rm gender
 possessed solely a linguistic meaning prior to the 1950s. This changed when sexologists of the 1950s and
 1960s manipulated the term to conceptualize cross-dressing and transsexualism in their psyc:hological
 prc1ctice.

 19. "Gender identity'' is a te!rm c:oined by my former endocrine faculty mernb1or John Money in the
 1~il70s and h:i5: come to refer to an individual's mental and emotional sens·e of being male or female. The
 norm is for individuals to have a gender identity that aligns with one's biological sex.

 20. Genclec cli:;cordance (formerly Gender Identity Disorder) is used to de!scribe a psychologi·:al condition
 in which a person experiences marked incongruence between his experienced gender and the gender
 associated with his biological sex. He will often express the belief that he i1; the opposite sex.

                                                                                                         3
 2:1 Gender disi:ordai>ce occurs in 0.001% of biological females and in 0.0033% of biological m.ales. Exact
 numbers are hard to document since reporting is often anecdotal. Gende,r discordance is not considered
 a normal de~elop:nentalvariation.

 22. "Gender '.lysp~oria" is a diagnostic term to describe the emotional distress caused by gender
 inccmgruitv.'

  2 Lee PA e1 a I, Consensus Statement on Management of lntersex Disorders, Pediatrics 2006; l.18 e488-
  e500.
  3 Seaborg 1:, About Face, Endocrine News 2014 (May) 16-19.
  4 American Psvchiatric Association. Diagnostic and Statistical Manual of Ment<li Disorders. 5th eel;
  2013:451-4$9.
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 8 of 20 PageID# 2600



                                              Etiology of Gender Disorder;.


  23. Trarrs1iender affirming professionals claim transgender individuals have a "feminized brain" trapp12c
  in a male body at birth and vice versa based upon various brain studit?s. Di1'fusion-weie:htHd MRI scans
  have derro11~:trated that the pubertal testosterone surge in boys increases white mattervo um12 .. ~stud;·
  by Ram12tti and colleagues found that the white matter microstructure of the brains of female-to-male
  (FtM) trans~;exual adults, who had not b12gun testosterone treatme!nt . mere closely resembled that of
  men than th<t of women.' Other diffusion-weighted MRI studies hav1? concluded that the white matter
  mlcrostrncture in both FtM and male-to .. female (MtF) transsexuals falls h.ilfway between that of genetic
                       5
  females ancl males. These studies, how12ver, are of limited clinical significance due to th12 small number
  of subjec1 sand failure to account for neuroplasticity.

  2:4. Neurcpla.stic:ity is the well-established phenomenon in which long-term behavior alt<'!rs brain
  microstructJre. For example, the MRI scans of experienced cab drivers in London are distinctly di1ferent
  from those~:' non-cab drivers, and the changes noted are dependent on the years of experience.' Th1,r 2                 0




  is no evid·2no2 that people are born with brain microstructures that are forever unalterable .. but them i:;
                                                                         89
  sig;niflc:an:; E!Vidence that e>1perience changes brain mlcrostructure. ' Therefore, any transgende!r brain
  differencos would more likely be the result of transgender behavior than its cause.

  2.5. Furthermore, infants' brains are imprinted prenatally by their own endogenous sex hormones, which
                                                                                       10 11 12
  are secreted frorn their gonads beginning at approximately eight weeks' ,;estation. ' ' Th12re am no
  published studies documenting MRI-verified differences in the brains of gender-disordered c:hildren or
  adolescerts. The DSD guidelines also specifically state that current IVIHI technology cannot be used to
  lde!ntify tho:;e patients who should be raised <1s males or raised as fornale!;. 13



  S Rametti (i, Carrillo B, Gomez-Gil E, et al. White matter microstructure 111 female to male t:·anssexual!:
  before cros!:-sex hc1rmonal treatment. A diffusion tensor imaging study. J Psychiatr Hes .2.0l:.;45:199-
  204.
  6 Kranz C:iS, Hahn A, Kaufmann U, et al. White matter microstructure in transsexuals and controls
  investigated b diffusion tensor imaging. J Neurosci 2014;34(46):15466-15475 .
  7 Maguire EA et al, l\lavigation-related structural change in the hippocampi of taxi drivers, PN.l\S.
  2000;97:4398·· 4403.
  8 Gu J, Ka ·1ai 1::. What contributes to individual differences in brain striucture? Front Hum Neurosci
  2014;8:2.62.
  9 Sale A, berardi N, Maffei L, Environment and Brain Plasticity: Towards an Endogenous
  Pharmacotherapy, f'hysiol Hev 2014; 94: 189 -234.
  10 Reyes Fl, Winter JS, Faiman C. Studies on human sexual development fotal gonadal and adrena se>:
  steroids . J Cin Endocrinol Metab 1973; 37(1):74-78.
  11 LombacdD II/I. Fetal testosterone Influences sexually dimorphic gray m<·tt12r in thE! human brain. J
  Neuroscl :~01:1; 32:674-680.
  l2 Campano A. [ed]. Geneva Foundation for Medical Education and Research. Human Sexual
  Differe ntiati on; 201 EiAva i Iableat :www. gfrn er. ch/ Boo ks/ Reproductive_ hea Ith/I-I um an_sexua 1..d iffe re ntia t
  ion.html. .\ccessE!d May 11, 2016.
  B Lee PA •91 al, Consensus Statement on Management of lntersex [)isordE:rs, Pediatrics 2001i; 1'.l8 e488·
  e51JO.
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 9 of 20 PageID# 2601




  2Ei. Behavior geneticists have known for decades that while genes and hormones influence be,ha11ior,
  they do not hard-wire a person to think, feel, or behave in a particular w<1y. The science •Df 1:pigenetics
  has established that genes are not analogous to rigid "blueprints" for be~avior. Rather, hum<ms
  "develop tr.iits through th1~ dynamic process of gene-environment interadion, ... [genes <11lone] don't
  determine who we are." 14

  27. Regarding transgenderlsm, twin studies of adults prove definitively that prenatal geneti:: and
  hormone influence is minimal. The largest twin study of transgender adults found that only 10 percent
                                                         15
  l)f identical twins were both transgender-identified. Since identical twins contain 100 percent of the
  same DNA from conception and develop in exactly the same prenatal environment exposed to the same
  prenata I hormones, if genes and/or prenatal hormones contributed to a significant degree to
  tr<msgenclerism, the concordance rates would be close to 100 perc(!nt. Instead, 80 percent :11 identical
  twin pairs were discordant. This would indicate that at least 80 percent ol'what contribut1~s to
  trnnsgenderbm as an adult in one co,-twin consists of one or more non-shared post-natal experiences
   inc;luding but not lirnited to non-shared family experiences.

  28. Th•~se findings also mean that persistent GD is due predominately to the impact of nonshared
  environmental influences. These studies provide compelling evidence that discordant gender is not
  hard-wi1·ed genetically.

                                Gender Dysphoria vs. Gender Identity Disorder

  29. Up until the recent revision of the DSM-IV criteria, the American Psychological Association (APA)
  held that Gender ld1~ntity Disorder (GID) was the mental disorder described as a discordancio between
  the natal se:< and the gender identity of the patient.

  30. Dr. Kenneth Zucker, who is a highly respected clinician and researcher from Toronto carried on
  evaluation and treatment of G\D patients for forty years. His works, wide\·1 published, found thz1t the
  va~;t majority of boys and girls with GID identify with their biological sex b·1 the time they emerge from
  puberty to adulthood, through either watchful waiting or family and individual counseling.'; His results
  were mirrored in studies from Europe. ' When the DSM-V revision of th1~ diagnosis of !Ci ID 'Alas
                                           18 19

  proposed by the APA committee responsible for revision, Dr. Zucker insist1~d that there be a medical
  term to rep\acE' Gender Identity Disorder, removing gender discordanc<! as a mental disorder apart from
  the presence of significant emotional distress. With this revision, Gender Dysphoria describes the
  me,nta\ angui!;h which is •experienced by the gender discordant patient.

  14 Shenl<, D. The Genius in All o·f Us: Whv everything you've been told abc ut genetics, talent, .and IQ is
  wrong. (2010) New York, NY: Doubleday; p. 18.
  15 Diamond, M. "Transsexuality Among Twins: identity concordance, tran;;ition, rearing, and
  orientatio1." nternational Journal ofTransgenderism, 14(1), 24-38.
  17 Zucker KJ, Gender Identity Disorder, in Rutter M, Taylor EA, editors. Ch Id and Adolesc:•ent ps.yc:hiatry,
  4th ed, MaldE·n Mass: Blackwell, 2006: 737-753.
  18 Walli1?r1 MS, Coh(m-Kettenis l'T. Psychosexua\ outcome of gender-dyspnoric children.JAM l\cademy
  Child Ado\ese<mt f'svchiatry 2008; 47:1413-1423.
  19 Schec:hne!rT. Gender Identity Disorder: A Literature Review from a Dev:!lopmental Persp<!Ctive. /sr.I
  PsychiatryRelated Sci 2010; 47:42-48.
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 10 of 20 PageID# 2602



  :ll. The theo   ·v that sociNal rejection is the root cause of Gender dvsphoria was validly questione:l b\' a
  st1Jdy from Swerfan which showed that the dysphoria was not eliminated            by hormones and sex
                                                                   0
  reassignment surgery e1•en with widespread societal acceptance.'

                                          Treatment of Gender Dysphoria

  32. Th'a treat·nent of the; child <ind adolescent with gender discorda nee and <iccom~>anying gE1nder
  dysphoria should Include an in· depth ev.aluation of the child and family d'tnamics. This provides a basis
  on which to proceed with psychologic therapy. The entire biologic oind soda I family should be involved
  in psyc:hologi.:al therapy designed to assist the patient, if at all possible, to align gender identity with
  natal se:<. Psychological support: by competent counselors with an intent of resolving the gernfor conflkl:
  should be pwvided as long as the patient continues to suffer emotionally. Given the high de;gn:e of
  e;ventual desisl:ance of g•ender cliscordance/dysphoria by the end of puberty, it would be ethical and
  logical to counsel the patient and family to rear the child in conformity with natal sex.

  33. Erikson described the stage of adolescence as "Identity versus Role Confusion" during which the teen
  works at developing a sense of self by testing roles then integrating them into a single identity. 21 This
  proces.s is oft1rn unpleasant regardless of the presence or absence of gencler identity conflicts. The- m<1jN
  benefit of enduring pubNty in a GD patient is that it provides a strong likelihood of alignment of his
  gender identi·:\I with his natal sex. There is no doubt that these patients need compassionate care to g:et
  them through their innate pubertal changes. Scientific evidence shows th<it 130%-95% of prn··pubertal
  children with GD will come to identify with their biological sex by late ado escence. Some will require
  lifelong !iuppNtive counseling, and others will not. 22

                                                  Science vs. Pseudoscience

  34. The advent of "centers of excellence" for gender-disordered patients" combined with sociologic
  agenda in academia has created the impression that there is scientific validity to gender discord.ance as
  a variation of '1ormal. Th1ire has been a flurry of non-peer-reviewed article·s in journals and new,;letters
  circulated to g1:neral pediatricians that promote the ideology of transgenderism without scientific
                  5
  support."4·' 5·" :" Mainstream clinicians and scientists who consider gender discordance to be a mental
  disorder have been delib<!rately excluded in the makeup of the steering committees of academic and
  medical profe:;slonal societies which are promulgating guidelines that wer,:; previously unheard of.

  20 Dhejne, Cecilia et al. Long-term Follow- up of transsexual Persons Undergoing Sex Reassignm1en't
  surigery:Cohort Study in Sweden PLoS One February 2011 Vol 6 Issue 2.• el6885
  21 Erikson, E. H. (199.3). Childhood and society. WW Norton & Company. Erikson, o'. H. (1993). Childhood 0'110
  societ)I. WW Norton & Company.
  2': Zucke1r KJ, Gender lei entity Disorder, in Rutter M, Taylor EA, editors. Child and t.dolescent psychiatry, 4th ed,
  Malden Mass: Blackwell, 2006: 737-753.
  2S\ Hsieh Sand Leninger J, Resource List: Clinical Care Programs for Gender-·Nonconforming Children and
  Adolescents, Pediatr Ann 2014:43:238-244.
  24 Prager, LM, A boy who wants to be a girl, Contemporary Pediatrics 2008,: 25:56-58.
  25 (iarafolo R Tipping points in rnring for the gender·non-wnforming child and adolescent, Pediatr Ann
  2014;43:227-2W.
  26 Steever J, Cross-·gender Hormone therapy in adolescents, Pediatr Ann 2014;43: e·138-e-144.
  27 Simons LK et al, Understanding gender variance in Children and Adolescents, Pediotr Ann2.014.;4.3:e-
   126'-el31.
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 11 of 20 PageID# 2603



  3~;. The Endocrine Society published such a document in 2009.' Its recommendations promoted the use
                                                                     8

  of psychological evaluation, counseling, blocking of pubertal maturation <It the onset of puberty, the
  subseque.nt use of cross· sex hormones, and possible s;urgical intervention at the age of co~s1mt. Of th'''
  22 recommendations contained in the document, only three were supported by scientific. prnol'. These
  three warned of potential adverse effects of hormonal manipulation. The remaining 19
  rewmmendations were nearly evenly split into a group that was based on very limited scie11tifk
  evidence and a group that was based on no scientific e!vidence at all. The response to these guidelines
  was a burgeoning of Gender Identity Clinics in the United States from three to over forty-five in a period
  of seven yean;, Subsequently, the Endocrine Society nevised the guidelim!sand the modifications were
  rnor•~ permissive with the youn15er ages at which cross-sex hormones and surgical treatment could be
  recommended. They did add a concern that counseling regarding induced infertility should be
  induded. 29

                                                                 0
  The Pediatric Endocrine Society created their own guidlelines' as did the 1\merican Academr of
              31
  Pediatrics. 1:ach of these subsequent guidelines werE! more lenient and the AAP actually suggested
  that initial evaluation for undercurrent psychological issues be abandoned altogether.

  36. WPATH is an agenda .. driven advocacy organization whose membership consists of anyone who has
  an interns! in the transgencler social and political agenda. There are no requirements for spE!Cialty
  training or certification. Its guid1ellnes and standards of care a1re not scientifically supported.

  37. WPATH promotes "expert witnesses" and provides them with a bibllowaphy replete wit·1 self-
  confirming referenc1es to opinion pieces and anecdotal case reports along with clinical case reviews with
  inherent selection b.ias.

  38. WPATH's "peer·-reviewed" journal is not reviewed by anyone with an opinion that is not in keeping
  with the philornphy of the organization itself.

  39. I reviewed the legal complaint filed on behalf of the plaintiff, Gavin Grimm as well as the deposition
  of Gavin Grimm and the declaration by expert witness, Dr. Melinda Penn. I direct my strongest criticism
  at the information that was presented to support the affirmation of the gender incongrurc;nc'! thro1.1~;h
  counseling, m,2dical ancl surgical intervention. Statements w~!re made that such action is clearly the onlv
  sc;ientifically valid W<IY to proceed, when the breadth of medical literature does not support: this
  concept.

  28 Hembree WC et al, Endocrine Treatment of Transsexual Persons: and Endocrine Society Clinic:<d
  PracticeGuideline, J Clin Ena'o Metab2009; 94:3132-3154.
  29. Hembree WC et al, Endocrine Treatment of Gender-Dysphoric/Gender .. lncongruent Persons: an
  Endocrine Society Clinical Practice Guideline, J Clin Endo Metab 2017 ;102:3869-3903.
  30. https//www.pedsendo.org .. ./TG_SIG__%20Statement_10_220_115.pdf
  31. RaffE!rty J, Ensuring Comprehensive Care and Support for Transg,ander and Gender-Diverse Child ·en
  and Adolescents, Pediatrics 2018;142:320182161
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 12 of 20 PageID# 2604



 40. Thtire are no scientifically validated gender incongruence training pro1;:rarns at universitit~s i,1 the
 United States. Under th<o! guise of compassion for the bullied, endocrinologists an2 promoting chemical
 treatment that forever cr·eates medical suffering, introducing complications such as sterility, increased
 stroke and cancer risk all tCI supposedly save the gender-incongruent person from taking his/her life to
 end the suffe1·ing impose!d upon them by society. The suicide risk is hyper-inflated to as high as SO%
 when in reality it is actually 5%, as reported by the Williams Institute." The mantra of "insis.tent,
 persistent and consistent" as a means to diagnose the entity of gender incongruence is not scientificallv
 supported. Th.1~ Nuremburg Guidelines are an established framework that have been overloe>kE!d by
 WPATH, the Endocrine Society, the Pediatric Endocrine Society and the American Academy of l'ediatric:i;.

 41. The requirement that society at large, and school systems in particular, should grant special
 regulatory privileges to a gender-incongruent person which is intended to further a student's belid that
 the·y are born into the body of the wrong sex is an endorsement of a form of medical "treatrrmnt" which
 ha!; no scientific basis. Allowing a biologic female to use a male-designated bathroom facility is one of
 several "gender affirming" care options, but it is creating harm to at least two parties. The! harm to th•e
 gender incongruent person is that it promotes a pathway to inevitable long-term medical and
 psychological ~1orbidity. The premise of gender affirming care can be managed through other methodi;.
 without requiring school systems to permit transgender students to use the restroom associate'd wit11
 their nE!W gender identity. The second pmty harmed is the student without gender incongruence who
  must suffer emotionally while being told they must tolerate the pre5.ence of an opposite sex individual in
  a sexually segre.egated space and embrace the regulation which gives the gender incongruent person
 special privileges as if they were based on a civil right founded on immutable biology.




  Quentin L Van Meter, M.D.
  Pediatric Endocrinologist




  32. Wilson BDM et al, Characteristics and Mental Health of Gender Nonconforming Adolescents in
  Califomi;i, Health Policy Fact Sheet, The Williams Institute UCLA School of Law December 201.7
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 13 of 20 PageID# 2605



     QUENTIN L. VAN METER, M.D.                              updated 7 January 2019
     1800 Howell Mill Road NW, Suite 475
     Atlanta, Georgia 30318                                  (678) 961-2100

     PERSONAL

            Home Address:                   1080 Peachtree St. NE #3507, Atlanta, GA 30309

            Home Phone:                     (404) 963-5618

            Date of Birth:                  September 13, 1947

            Place of Birth:                 Laramie, Wyoming

            Citizenship:                    USA


     EDUCATION:

            Undergraduate:                  College of William & Mary, 1969
                                            B.S. -1969

            Medical School:                 Medical College of Virginia, 1973
                                            M.D. -1973

     CLlNICAL TRAINING:

            Institution:                    The University of California, San Francisco
            Hospital:                       Naval Regional Medical Center, Oaldand
            Position:                       Pediatric Intern- 1973 -1974
                                            Pediatric Resident- 1974- 1976

            Institution:                    Johns Hopkins University
            Hospital:                       Johns Hopkins Hospital
            Position:                       Fellow, Pediatric Endocrinology 1978 - 1980
                                               Fellowship Program Director: Claude Migeon, M.D.

            Current Position:                Pediatric Endocrinologist
                                             Van Meter Pediatric Endocrinology, P.C.
                                             1800 Howell Mill Road, Suite 475
                                             Atlanta, Georgia 30318

      PROFESSIONAL CERTIFICATION & SOCIETIES:

            Diplomate, National Board of Medical Examiners, 1974

            American Bom·d of Pediatrics, certified in general pediatrics, 1978, sub-board certified
            in Pediatric Endocrinology, 1983



                                                                                     EXHIBIT
                                          Quentin L. Van Meter, M.D.                   A
                                                       1
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 14 of 20 PageID# 2606




            Fellow:        American Academy of Pediatrics, Georgia Chapter 1975 -present
                           President, Unifonned Services West Chapter, 1987 - 1990
                           District VIII member, AAP Committee on Awards for
                            Excellence in Research, 1990-1994
                           Editor, The Georgia Pediatrician, 1994 - 1998

                           Chairman, Georgia Chapter Legislative Committee, 1996 - 2006

            Fellow:        The American College of Pediatricians, 2007 - present
                           Member of the Board of Directors, 2008- present
                           Vice President/President, 2015-present

            Member:        Pediatric Endocrine Society, 1989 -present

            Member:        American Diabetes Association Professional Section, 1988 -present

            Member:        Endocrine Society, 1994-present

            Member:        Southern Pediatric Endocrine Society, 1992 - Present

            Member:        American Association of Clinical Endocrinologists, 2005 - present

            Li censure:    Georgia, #34 734

     FACULTY POSITIONS:
          Institution: Morehouse School of Medicine
          Position:    Associate Clinical Professor, Pediatrics, 2004 -present

            Institution:   Emory University School of Medicine
            Position:      Associate Clinical Professor, Pediatrics, 1991 - present

            Institution:   University of California, San Francisco
            Position:      Associate Clinical Professor, Pediatrics, 1989 - 1991

            Institution:   University of California, San Diego, School of Medicine
            Position:      Assistant Clinical Professor, Pediatrics, 1980 - 1986

            Institution:   LSU School of Medicine, Clinical Instructor, Pediatrics, 1977 - 1978

     MILITARY SERVICE:

            Commission: Medical Corps, United States Navy, August 1971
            Rank:          Captain, retired
            Duty Stations: Health Professional Scholarship Student, 1971 - 1974

                           Intern and Resident, Pediatrics, Naval Regional Medical Center,
                           Oakland, 1973 -1976

                           Staff Pediatrician, Naval Regional Medical Center,
                           Oakland, 197 6

                                         Quentin L. Van Meter, M.D.
                                                     2
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 15 of 20 PageID# 2607




                           Staff Pediatrician, Naval Regional Medical Center,
                           New Orleans, 1976 - 1978

                           Full time out-service fellow in Pediatric Endocrinology,
                           Johns Hopldns Hospital, 1978 - 1980

                           Staff Pediatric Endocrinologist, Naval Hospital San Diego,
                           1980-1986

                           Chairman and Director, Residency Training, Department of Pediatrics
                           Naval Hospital Oakland, 1986- 1991

     OTHER PROFESSIONAL ACTNITIES:



           Consultant, Pediatric Endocrinology,
           Nellis Air Force Base Hospital, Las Vegas, Nevada
           1981 - 1991

           Consultant, Pediatric Endocrinology,
           Naval Hospital Lemoore, CA
           1986-1991

           Consultant, Pediatric Endocrinology,
           Letterman Army Medical Center, Presidio of San Francisco, CA
           1990-1991

           Consulting Endocrinologist,
           Columbus Regional Medical Center, Columbus, GA
           1991 - 1994

           Pediatrician and Pediatric Endocrinologist, partner
           Fayette Medical Clinic
           Peachtree City, Georgia 30269
           September 1991 - October 2003

           Pediatric Endocrinologist Peer Reviewer           2006 - present
                   MCMC, LLC, Boston, MA
                   IMEDECS, Lansdale PA


           Speaker's Bureau
                  Novo Nordisk, Pfizer, Endo, Abbvie
           AAP Eqipp course on Growth- development c01m11ittee- 2012




                                         Quentin L. Van Meter, M.D.
                                                     3
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 16 of 20 PageID# 2608




     PUBLICATIONS: (Articles in Peer Reviewed Journals)


                          Riddick, JR, Flora R., Van Meter, QL:
                          "Computerized Preparation of Two-Way Analysis of Variance
                          Control Charts for Clinical Chemistry," Clinical Chemistry,
                          18:250, March 1972.

                          Van Meter, QL, Gareis FJ, Hayes, JW, Wilson, CB:
                          "Galactorrhea in a 12 Year Old Boy with Chromophobe Adenoma,"
                          J. Pediatrics 90:756, May 1977.

                          Plotnick, LP, Van Meter, QL, Kowarsld, AA, "Human Growth Hormone
                          Treatment of Children with Growth Failure and Nonna! Growth
                          Hormone Levels by Immunoassay: Lack of Correlation with
                          Somatomedin Generation: Pediatrics 71:324, March 1983.

                          Brawley, RW, Van Meter, QL, "Mebendazole Ascaris Migration," W.J.
                          Med, 145:514015, October 1986.

                          Van Meter, QL, "The Role of the Primary Care Physician in Caring for
                          Patients with Type-! Diabetes," Comp Ther 1998; 24(2):93-101

                          Midyett LK, Rogol AD, Van Meter QL, Frane J, and Bright GM,
                          "Recombinant Insulin-Like Growth factor (IGF)-I Treatment in Short
                          Children with Low IGF-I Levels: First-Year Results from a Randomized
                          Clinical Trial," J Clin Endocrinol Metab, 2010;95:611-619.



     ABSTRACTS:

                          Van Meter,Q L, & Lee, PA: "Evaluation of Puberty in Male and Female
                          Patients with Noonan Syndrome," Pediatric Research 14:485, 1980.

                          Van Meter, QL, et al: "Characterization of Pituitary Function in
                          Double Bolus GnRH Infusion as a Diagnostic Tool," Pediatric Research
                          32:111, 1984.

                           Van Meter, QL, Felix, SD, Lin, FL: "Evaluation of the Pituitary-Adrenal
                           Axis in Patients Treated with nasal Beclomethasone," (Presented at the
                           1991 Annual Meeting of the Endocrine Society and the 61' Annual Naval
                           Academic Research Competition, Bethesda, MD, 17 May, 1991 ).

                           Rogol AD Midyett LK Van Meter Q, Frane J, Baily J, and Bright GM,
                           Recombinant Human IGF-1 for Children with Primary IGF-1 Deficiency
                           (IGFD): Safety Data from Ongoing Clinical Trials (presented at the PAS
                           2007, Toronto).



                                        Quentin L. Van Meter, M.D.
                                                    4
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 17 of 20 PageID# 2609



                      Van Meter Q, Midyett LK, Deeb L et al, Prevalence of primary IGFD
                      among untreated children with shmt stature in a prospective, multicenter
                      study (Poster P00715) ICE Rio de Janeiro, Brazil 2008.

                      G.M. Bright1, W.V.Moore2, J.Nguyen3 , G. Kletter4, B. S. Miller5, Q. L.
                      Van Meter6 , E. Humphriss 1, J.A. Moore' and J.L. Cleland 1 Results ofa
                      Phase I b Study of a new long-acting human growth hormone (VRS-317)
                      in pediatric growth hormone deficiency (PGHD). PAS 2014 May 2014

                       Van Meter Q, Welstead Band Low J, Characteristics of a Population of
                       Obese Children and Adolescents: Suggesting a New Paradigm, presented
                       at ESPE meeting, Dublin 2014.

                       Wayne V. Moore 1, Patricia Y. Fechner2 , Huong Ji! Nguyen3 , Quentin L.
                       Van Meter4, John S. Fuqua5 , Bradley S. Miller6, David Ng7 , Eric
                       Humphriss 8, R. W. Charlton', George M. Bright8 • Safety and Efficacy of
                       Somavaratan (VRS-317), a Long-Acting rhGH, in Children with Growth
                       Hormone Deficiency (GHD): 3-Year Update of the VERTICAL &
                       VISTA Trials, presented at the 2017 Endocrine Society meeting in
                       Orlando FL

                       Bradley S. Miller1, Wayne V. Moore2 , Patricia Y. Fechner3, Huong Ji!
                       Nguyen4, Quentin L. Van Meter', John S. Fuqua6, David Ng7, Eric
                       Humphriss 8, R. W. Charlton', George M. Bright', 3-Year Update of the
                       Phase 2a and Long-term Safety Studies (VERTICAL and VISTA) of
                       Somavaratan (VRS-317), a Long-acting rhGH for the Treatment of
                       Pediatric Growth Hormone Deficiency, presented at the 2017 IMPE
                       meeting in Washington D. C.

                       Laidlaw MK, Van Meter QL, Hruz PW, Von Mo! A, and Malone WJ,
                       Letter to the Editor: "Endocrine Treatment of Gender-Dysphoric/Gender-
                       Incongruent Persons: An Endocrine Society Clinical Practice Guideline,"
                       J CLin Endo Metab 2019;104: 1-2.




                                    Quentin L. Van Meter, M.D.
                                                 5
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 18 of 20 PageID# 2610




     ADDITIONAL PRESENTATIONS/LECTURES:

                      Pediatrics Update, CME Associates, San Diego - Orlando Annual
                      Conferences: Lectures on Pediatric Endocrine Subjects -1986-2001.
                      Course Moderator, 1997, 1998, 1999, 2000, 2001

                      Endocrine and Gastroenterology Update, CME Associates, Maui ID
                      Nov 2001, Lecturer and Course Moderator

                      Lecture on Panhypopitutarism, Pharmacia Conference, Nashville TN
                      April 2002.

                      Family Medicine Review Course, Orlando, FL, 1992 - 200 I

                      Pediatric Grand Rounds, Tanner Medical Center, October 1997

                       Pediatric Grand Rounds, Hughes Spaulding Children's Hospital,
                       September, 2003

                       Pediatrics in the Park, Fall CME meeting for the Georgia Chapter of the
                       American Academy of Pediatrics, November 2003

                       Pediatric Grand Rounds, Cohnnbus Regional Medical Center, January
                       2004

                       Frontiers in Pediatrics CME Course, sponsored by the Atlanta Children's
                       Health Network, Atlanta, March 2004.

                       Pediatric Grand Rounds, Eggleston Children's Hospital, May 2004.

                       Sue Schley Matthews Pediatric Conference, Columbus Regional Medical
                       Center, September 2004

                       561" Annual Scientific Assembly and Exhibition of the Georgia Academy
                       of Family Physicians, Nov 2004

                       Program Co-Chairman: Southern Pediatric Endocrine Society Annual
                       meeting, Nov 2004, November 2014

                       Presentations on Diabetes, Growth Failure, and Thyroid Disease to the
                       Postgraduate Pediatric Nurse Practitioner Program, Georgia State
                       University, Nov 2005, June 2006, May 2007

                       Issues in Medicine, US Medical Congress Conference and Exhibition,
                       Las Vegas, meeting planner and speaker, June, 2006

                       CME Presentations for the Georgia Chapter of the American Academy of
                       Pediatrics Spring and Fall Meetings 2004-present


                                    Quentin L. Van Meter, M.D.
                                                 6
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 19 of 20 PageID# 2611



                      Pediatric Grand Rounds, Columbus Regional Medical Center, Columbus,
                      GA, 20 ! ! -present

                      Hmnan Growth Foundation Regional CME Conference, Atlanta GA
                      March 2013, February 2014 Columbus Georgia

                      International Federation of Therapeutic Counseling Choice: Transgender
                      Medicine, IFTCC Launch, October 15, 2018 London, Third International
                      Congress, October 25 2018 Budapest.

                      Audio Digest Pediatrics - CD v. 41, no. 4; 0 v. 41, no. 20; ® v. 43, no. 17

                      Audio Digest Family Practice - CD v. 42, no. 5; 0 v. 44, no. 11; ® v. 44,
                      no. 44; ® v. 45, no 15

                       Audio Digest Otolaryngology - CD v. 32, no. 14


     CURRENT HOSPITAL APPOINTMENTS:

                       Eggleston/Scottish Rite Children's Hospitals, active
                       staff, Pediatric Endocrinology



     'PAST AND CURRENT CLINICAL RESEARCH:

                       2006   Sanofi-Aventis
                              HMR1964D/3001                       study completed 2007
                       2006   Tercica MS301-                      study completed 2008
                       2007   Tercica MS310-                      study completed 2008
                       2007   Tercica MS306-                      study completed 20 I 0
                       2007   Tercica MS316-                      study completed 2012
                       2008   EMD Serono 28358                    study completed 2009
                       2012   Versartis 12VR2                     study completed 2014
                       2012   Debiopharm 8206-CPP-301             study started July 2012
                       2013   Versartis 13 VR3                    study started Dec 2013
                       2014   Novo-Nordisk Elipse                 study started 2014
                       2015   Versartis 14 VR4                    study completed 2017
                       2017   Mam1ldnd MKC-TI-155                 study started 2017




                       2017    North Carolina Legislature- trans gender bathroom bill
                       2018    Jessica Siefert transgender case, Cincinnati, OH
                       2018    Alberta, Canada school system trans gender case
                       2018    Decatur GA School Board trans gender case


                                     Quentin L. Van Meter, M.D.
                                                 7
Case 4:15-cv-00054-AWA-RJK Document 196-5 Filed 03/26/19 Page 20 of 20 PageID# 2612



   Customary charges for medical legal review, deposition and court testimony for
   Quentin L. Van Meter, M.D.



   Retainer- $1500

   Record review- $350/h

   Deposition and Testimony- $450/h

   If testimony requires travel, lodging, and meals- reimbursement for full receipted cost

   If testimony requires days away from the medical practice, flat fee of $3500 per day involved.
